Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 27, 2021 has been entered. By way of this submission, Applicant has amended claims 58, 63, 89, 90 and 103, cancelled claims 60, 100-102 and withdrawn claims 92 and 94-99, and introduced new claims 104-126.
Claims 58, 61-71, 74-79, 88-91, 93, and 103-126 are currently pending in the application.

Claims 58, 61-71, 74-79, 88-91, 93, and 103-126 are allowed.

Terminal Disclaimer
The terminal disclaimer filed on November 5, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of application 16/264,485 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	--Claim 58. (Currently amended) A chimeric antigen receptor (CAR) comprising an extracellular ligand-binding domain that specifically binds to CD70, a first transmembrane domain, and an intracellular signaling domain, wherein the extracellular ligand-binding domain comprises a variable heavy chain domain comprising amino acid sequences for CDRH1, CDRH2, and CDRH3 and a variable light chain domain comprising amino acid sequences for CDRL1, CDRL2, and CDRL3, wherein 
the CDRH1 comprises an amino acid sequence selected from SEQ ID NOs: 97-99, 
the CDRH2 comprises an amino acid sequence selected from SEQ ID NOs: 100-101, 
the CDRH3 comprises the amino acid sequence of SEQ ID NO: 102, 
the CDRL1 comprises the amino acid sequence of SEQ ID NO: 217,
the CDRL2 comprises the amino acid sequence of SEQ ID NO: 218, and 
the CDRL3 comprises the amino acid sequence of SEQ ID NO: 219.—

	--Claim 112. (Currently Amended) A chimeric antigen receptor (CAR) comprising an extracellular ligand-binding domain that specifically binds to CD70, a first transmembrane domain, and an intracellular signaling domain, wherein the extracellular ligand-binding domain comprises a variable heavy chain domain comprising the amino acid sequence of SEQ ID NO: 18 and a variable light chain domain comprising the amino acid sequence of SEQ ID NO: 17.--

Authorization for this Examiner’s amendment was given in a telephone call by the attorney of record Lawrence Frank on February 28, 2022.

The following is an examiner’s statement of reasons for allowance: Applicant’s amendments to the claims and the terminal disclaimer filed above have overcome all of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280. The examiner can normally be reached Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/PETER JOHANSEN/Examiner, Art Unit 1644                                                                                                                                                                                                        
/AMY E JUEDES/Primary Examiner, Art Unit 1644